Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims:
U.S. Patent Application No. 16/928520
U.S. Patent No. 10,749,347
1, 15
1, 16, 19
2
1, 16, 19
3, 16
1, 3, 16, 19
5
11
7
1, 16, 19
9
3
10
8
11
1, 16, 19
12
1, 16, 19
13
1, 16, 19
14
1, 16, 19
17
3
18
3
19
1
20
1, 2



It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by claims of the patent, they are not patentably distinct from claims of the patent. 

CLAIM INTERPRETATION

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation(s):
Means for storing energy = 18, FIG6. 

Since the claim(s) limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Claim limitation(s):
Means for storing energy = 18, FIG6. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2017/0110880.

20. A direct current power system, comprising: 
a 380 volt direct current bus system (see spec. para. 49); 
a solar power system configured to generate a first direct current power (50, FIG1); 
means for storing energy (54, FIG1), wherein the means for storing energy has an input electrically coupled to the solar power system (via said 380V DC bus) and is configured to supply a second direct current power to the 380 volt direct current bus system; and - 29 -Atty. Docket. No. 150634CON 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 8, 9, 11, 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0110880 in view of Takaki US 9,729,083.

Chen teaches:
1, 15. A direct current power system, comprising: 
a direct current bus system (see “DC Bus”, FIG1); 
a solar power system (50) configured to supply a first direct current power; 
an energy storage system (54) connected  to the solar power system and an output electrically coupled to the direct current bus system, wherein the energy storage system is configured to supply a second direct current power at 380 volts (see para. 49 noting Vbus set to 380V) to the direct current bus system; and 
a wind power system (52) electrically coupled to the energy storage system, wherein the wind power system is configured to supply a third direct current power.  

Chen fails to teach:
Wherein the energy storage system (54) having an input electrically coupled to the solar power system and an output electrically coupled to the direct current bus system.
Takaki teaches wherein an energy storage system (2, FIG1) having an input (input via 7, FIG1) electrically coupled to the solar power system (1, FIG1) and an output (via DC/DC converter) electrically coupled to the direct current bus system (via switch 3, FIG1).
It would have been obvious to one of ordinary skill in the art to provide the solar/battery configuration as taught by Takaki in addition and/or in place of the existing solar and battery sources of Chen with the motivation of providing a known and desirable configuration capable of charging said batteries via said solar without a power drain from the other DC bus connected sources. 

Chen further teaches:

2. The direct current power system of Claim 1, wherein the solar power system comprises a plurality of solar panels (read on by the solar “array”, emphasis added, see FIG1).  

6. The direct current power system of Claim 1, wherein the wind power system comprises at least one wind turbine assembly (see “wind turbine” FIG1).  

8. The direct current power system of Claim 1, wherein the wind power system further comprises at least one AC-DC converter (see rectifier of 52, FIG1).  

9. The direct current power system of Claim 1, further comprising a DC-DC charge controller electrically coupled to the solar power system and the energy storage system (see DC-DC converter of 50, FIG1).  

The combination of Chen and Takaki teach (as already provided with the combination of claim 1), wherein Takaki teaches:
10, 17, 18. The direct current power system of Claim 9/15/17, further comprising a second DC-DC charge controller (see first and second DC-DC converter/controller 7, 8, FIG1 and Takaki)  electrically coupled to the energy storage system and the direct current bus system.  

Chen further teaches:
11, 12, 19. The direct current power system of Claim 1/11/15, further comprising a rectifier system electrically coupled to an alternating current power system and the direct current bus system, wherein the rectifier system is configured to supply a fourth direct current power (see AC source 30, FIG1 and rectifier of 20, FIG1).   


Claim 3, 4, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0110880 in view of Takaki US 9,729,083 and Laubenstein et al. US 2017/0070049.


3. The direct current power system of Claim 1, wherein the energy storage system comprises a plurality of batteries.  
4. The direct current power system of Claim 3, wherein at least one of the plurality of batteries comprises lithium.  
16. The direct current power system of Claim 15, wherein the energy storage system comprises a plurality of batteries, wherein at least one of the plurality of batteries comprises at least one of the following: - 28 -Atty. Docket. No. 150634CON lithium; and saltwater.  

	Laubenstein teaches a DC power system comprising a battery energy storage system comprising a plurality of batteries wherein at least one of the plurality of batteries comprises lithium (see Spec. Para. 40). 	
	It would have been obvious to incorporate the plurality/lithium battery storage details as taught by Laubenstein into the system of Chen to use a known and desirable battery to realize the otherwise generic battery system of Chen utilizing both a plurality of batteries for more power capacity and the lithium battery. 

Chen teaches a DC load however fails to teach the system connected to an AC load:
13. The direct current power system of Claim 1, further comprising an inverter system electrically coupled to the direct current bus system and electrically couplable to an alternating current load.  


Laubenstein teaches:
13. further comprising an inverter system electrically coupled to the direct current bus system and electrically couplable to an alternating current load.  (see 30, FIG1)
14. wherein the inverter system comprises an inverter configured to convert direct current power from the direct current bus system to alternating current power.  (see 30, FIG1)
	It would have been obvious to incorporate the inverter comprising an inverter as taught by Laubenstein into the system of Chen with the motivation to provide the desirable ability to supply and provide for AC loads from said DC bus. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0110880 in view of Takaki US 9,729,083 and Laubenstein et al. US 2017/0070049 and Choi “Startup energy storage technologies for the building level: A review."

Chen fails to teach said battery system comprising:
5. The direct current power system of Claim 3, wherein at least one of the plurality of batteries comprises saltwater.  
	Choi teaches use of saltwater batteries integrated for use with renewable power supplies (see abstract and p.9 “A. Aquion Energy”). It would have been obvious to incorporate the . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2017/0110880 in view of Takaki US 9,729,083 and Baruh US 2014/0035509.

Chen teaches a wind turbine but fails to explicitly teach:
7. The direct current power system of Claim 6, wherein the at least one wind turbine assembly comprises a vertical axis wind turbine assembly.  
	Baruh teaches a DC power system comprising at least one wind turbine assembly comprises a vertical axis wind turbine assembly (see spec. 82-83). 
	It would have been obvious to incorporate the particular wind turbine taught by Baruh in place of the otherwise generic turbine of Chen with the motivation to realize said turbine with a known and desirable structure type.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836